DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species a and Species c in the reply filed on September 22nd, 2022 is acknowledged. 
Claim 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 22nd, 2022.
Upon reconsideration, claims 5, 9, 15 and 17 are rejoined in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 17, it is unclear how the liquid or gel electrolyte further limits claim 15, wherein claim 15 recites “wherein the cathode active material comprises sulfur”.  Claim 17 will be treated such that the lithium battery is further limited wherein the electrolyte is a liquid or gel electrolyte (i.e., dependent on claim 14).
Regarding claim 20, it is unclear how an all-solid-state battery with a solid electrolyte further limits claim 18, wherein claim 18 recites “the cathode active material comprises a transition metal oxide”.  Claim 20 will be treated such that the lithium battery is further limited wherein the lithium battery is an all-solid-state battery and the electrolyte is a solid electrolyte (i.e., dependent on claim 14).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. PGPub US 2018/0316015 A1), hereinafter Lee.
Regarding claims 1, 6, 10, 12, 14, Lee discloses a secondary battery including a positive electrode including a positive electrode active material particle, a negative electrode and an electrolyte ([0036]).  Lee further discloses a positive electrode active material containing lithium cobalt oxide (i.e., transition metal oxide) with a LiBF4 in a coating layer ([0064]), whereby the positive electrode active material is mixed with PVDF (i.e., binder) and natural graphite (i.e., conductive material), thus reading on “a cathode composite layer comprising: cathode active material comprising a transition metal oxide; and an ion- conducting material”, whereby the ion-conducting material is LiBF4.  In addition, Lee discloses the positive electrode active material, etc. manufactured into a positive electrode (i.e., cathode layer from a cathode composite), a lithium foil negative electrode (i.e., anode), and 1M LiPF6 in a solvent of EC:DMC:DEC (i.e., electrolyte, [0068]) are used to manufacture coin-type half cells (Title, Abstract, [0068]), thus reading on “a lithium battery” and “an anode comprising lithium”.
Although Lee does not explicitly disclose an ion-conducting material having an electrochemical stability window against lithium of at least 2.2 V, a lowest electrochemical stability being less than 2.0 V and a highest electrochemical stability being greater than 4.2 V, and a lithium ion migration energy of 0.25 eV or less, Lee discloses the ion-conducting materials as discussed above (i.e., LiBF4), and since no further structure is given to the production/manufacturing of said material the claim limitation is anticipated such that the identically disclosed materials and their properties are inherent. (MPEP 2112.01) 
Furthermore, although Lee does not explicitly disclose an ion-conducting material having an electrochemical stability window against lithium of the ion-conducting material is at least 2.8 V and the highest electrochemical stability is greater than 4.8 V, Lee discloses the ion-conducting materials as discussed above (i.e., LiBF4), and since no further structure is given to the production/manufacturing of said material the claim limitation is anticipated such that the identically disclosed materials and their properties are inherent. (MPEP 2112.01) 
Furthermore, although Lee does not explicitly disclose an ion-conducting material having an electrochemical stability window against lithium of at least 2.2 V, a lowest electrochemical stability being less than 2.0 V and a highest electrochemical stability being greater than 4.2 V, Lee discloses the ion-conducting materials as discussed above (i.e., LiBF4), and since no further structure is given to the production/manufacturing of said material the claim limitation is anticipated such that the identically disclosed materials and their properties are inherent. (MPEP 2112.01) 
Furthermore, although Lee does not explicitly disclose an ion-conducting material having an electrochemical stability window against lithium of at least 0.5 V, a lowest electrochemical stability being less than 2.0 V and a highest electrochemical stability being greater than 2.5 V, and a lithium ion migration energy of 0.25 eV or less, Lee discloses the ion-conducting materials as discussed above (i.e., LiBF4), and since no further structure is given to the production/manufacturing of said material the claim limitation is anticipated such that the identically disclosed materials and their properties are inherent. (MPEP 2112.01) 

Regarding claims 2, 7, 11, 13, 18-19, Lee discloses all the limitations as set forth above in claims 1, 6, 10, 12, 14.  Lee discloses lithium cobalt oxide (i.e., transition metal oxide with cobalt), which is one or more of nickel, cobalt and manganese. 

Regarding claims 3, 8, 20, Lee discloses all the limitations as set forth above in claims 1, 6 and 14.  Lee discloses a non-aqueous organic solvent, an organic solid electrolyte, or an inorganic solid electrolyte may be used as the non-aqueous electrolyte ([0048]).  Lee further discloses the inorganic solid electrolyte may include Li-based nitrides, halides, or sulfates, etc. ([0051]), thus reading on “all-solid-state battery and the electrolyte is a solid electrolyte”.  

Regarding claim 4, Lee discloses all the limitations as set forth above in claim 1.  Lee discloses the lithium foil for the negative electrode as above in claims 1, thus reading on “wherein the anode is elemental lithium”. 

Regarding claims 5 and 9, Lee discloses all the limitations as set forth above in claims 1 and 6.  Lee discloses the liquid electrolyte as above in claims 1 and 6, thus reading on “the electrolyte is a liquid or gel electrolyte”. 

Regarding claim 17, Lee discloses all the limitations as set forth above in claim 14.  Lee discloses the liquid electrolyte as above in claim 14, thus reading on “the electrolyte is a liquid or gel electrolyte”. 

Claims 1-14, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mun et al. (U.S. PGPub US 2013/0071745 A1), hereinafter Mun.
Regarding claims 1, 6, 10, 12 and 14, Mun discloses a lithium battery containing an electrode active material (Title, Abstract) that includes a core (i.e., transition metal oxide) and a coating layer on said core that includes a composite metal halide with a formula of AaMeXb such as Li3AlF6 ([0028]-[0029]), whereby the composite metal halide may have conductivity with respect to lithium ions ([0026]).  Mun further discloses a positive electrode active material (i.e., core) containing Li1.1Ni0.35Mn0.41Co0.14O2 (i.e., transition metal oxide) ([0080]), whereby the positive electrode active material is mixed with PVDF (i.e., binder) and carbon conducting agent (i.e., acetylene black) ([0080], [0097]) and directly coated on an aluminum current collector and dried upon which a layer is formed ([0053]), thus reading on “a cathode composite layer comprising: cathode active material comprising a transition metal oxide; and an ion- conducting material”, whereby the ion-conducting material is Li3AlF6.  In addition, Mun discloses lithium metal as a counter electrode (i.e., negative electrode), and 1.3M LiPF6 in a solvent of EC:DMC:DEC (i.e., electrolyte, [0100]) are used to manufacture coin-type half cells, thus reading on “an anode comprising lithium”.
Although Mun does not explicitly disclose an ion-conducting material having an electrochemical stability window against lithium of at least 2.2 V, a lowest electrochemical stability being less than 2.0 V and a highest electrochemical stability being greater than 4.2 V, and a lithium ion migration energy of 0.25 eV or less, Mun discloses the ion-conducting materials as discussed above (i.e., Li3AlF6), and since no further structure is given to the production/manufacturing of said material the claim limitation is anticipated such that the identically disclosed materials and their properties are inherent. (MPEP 2112.01)  
Furthermore, although Mun does not explicitly disclose an ion-conducting material having an electrochemical stability window against lithium of the ion-conducting material is at least 2.8 V and the highest electrochemical stability is greater than 4.8 V, Mun discloses the ion-conducting materials as discussed above (i.e., Li3AlF6), and since no further structure is given to the production/manufacturing of said material the claim limitation is anticipated such that the identically disclosed materials and their properties are inherent. (MPEP 2112.01) 
Furthermore, although Mun does not explicitly disclose an ion-conducting material having an electrochemical stability window against lithium of at least 2.2 V, a lowest electrochemical stability being less than 2.0 V and a highest electrochemical stability being greater than 4.2 V, Mun discloses the ion-conducting materials as discussed above (i.e., Li3AlF6), and since no further structure is given to the production/manufacturing of said material the claim limitation is anticipated such that the identically disclosed materials and their properties are inherent. (MPEP 2112.01) 
Furthermore, although Mun does not explicitly disclose an ion-conducting material having an electrochemical stability window against lithium of at least 0.5 V, a lowest electrochemical stability being less than 2.0 V and a highest electrochemical stability being greater than 2.5 V, and a lithium ion migration energy of 0.25 eV or less, Mun discloses the ion-conducting materials as discussed above (i.e., Li3AlF6), and since no further structure is given to the production/manufacturing of said material the claim limitation is anticipated such that the identically disclosed materials and their properties are inherent. (MPEP 2112.01) 

Regarding claims 2, 7, 11, 13, 18-19, Mun discloses all the limitations as set forth above in claims 1, 6, 10, 12 and 14.  Mun discloses Li1.1Ni0.35Mn0.41Co0.14O2 (i.e., transition metal oxide with Ni, Co, Mn) as discussed above in claim 1, 6, 10, 12 and 14, which is one or more of nickel, cobalt and manganese. 

Regarding claims 3, 8 and 20, Mun discloses all the limitations as set forth above in claims 1, 6 and 14.  Mun discloses the electrolyte may also be solid, for example boron oxide or lithium oxynitride, whereby the solid electrolyte is formed on the anode by using a sputtering method ([0064]), thus reading on “all-solid-state battery and the electrolyte is a solid electrolyte”.  

Regarding claim 4, Mun discloses all the limitations as set forth above in claim 1.  Mun discloses the lithium metal for the negative electrode as above in claim 1, thus reading on “wherein the anode is elemental lithium”. 

Regarding claims 5 and 9, Mun discloses all the limitations as set forth above in claims 1 and 6.  Mun discloses the liquid electrolyte as above in claims 1 and 6, thus reading on “the electrolyte is a liquid or gel electrolyte”. 

Regarding claim 17, Mun discloses all the limitations as set forth above in claim 14.  Mun discloses the liquid electrolyte as above in claim 14, thus reading on “the electrolyte is a liquid or gel electrolyte”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PGPub US 2018/0316015 A1), hereinafter Lee, as applied to claim 14 above, and further in view of Hayashi et al. (U.S. PGPub US 2017/0317337 A1), hereinafter Hayashi.
Regarding claim 15, Lee discloses all the limitations as set forth above in claim 14.  However, Lee does not disclose the cathode active material comprises sulfur.
Hayashi teaches a positive electrode for an all-solid secondary battery (Title, Abstract), whereby complexing Li2S with a lithium salt is capable of improving charge-discharge capacity without lowering ionic conductivity ([0008]).  Hayashi further discloses the positive electrode active material of A2S.AX, whereby A is an alkali metal, and X is selected from BF4, among others, such that if X is Li then AX is LiBF4, for example giving a formula of Li2S.LiBF4 ([0011], [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Lee with the teachings of Hayashi, whereby the cathode composite layer and cathode active material disclosed by Lee further includes Li2S that complexes with LiBF4 to yield Li2S.LiBF4 as taught by Hayashi to improve the charge-discharge capacity of the all-solid secondary battery without lowering the ionic conductivity.     

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mun et al. (U.S. PGPub US 2013/0071745 A1), hereinafter Mun, as applied to claim 14 above, and further in view of Hayashi et al. (U.S. PGPub US 2017/0317337 A1), hereinafter Hayashi.
Regarding claim 15, Mun discloses all the limitations as set forth above in claim 14.  However, Mun does not disclose the cathode active material comprises sulfur.
Hayashi teaches a positive electrode for an all-solid secondary battery (Title, Abstract), whereby complexing Li2S with a lithium salt is capable of improving charge-discharge capacity without lowering ionic conductivity ([0008]).  Hayashi further discloses the positive electrode active material of A2S.AX, whereby A is an alkali metal, and X is selected from BF4, among others, such that if X is Li then AX is LiBF4, for example giving a formula of Li2S.LiBF4 ([0011], [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mun with the teachings of Hayashi, whereby the cathode composite layer and cathode active material disclosed by Mun further includes Li2S that complexes with LiBF4 to yield Li2S.LiBF4 as taught by Hayashi to improve the charge-discharge capacity of the all-solid secondary battery without lowering the ionic conductivity.     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-8, 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-13 of copending Application No. 17/170,040 (reference application) in view of Mun et al. (U.S. PGPub US 2013/0071745 A1). 
Instant application claim 1 recites a lithium battery, comprising: an anode comprising lithium; an electrolyte; and a cathode composite comprising: cathode active material comprising transition metal oxide; and an ion- conducting material having an electrochemical stability window against lithium of at least 2.2 V, a lowest electrochemical stability being less than 2.0 V and a highest electrochemical stability being greater than 4.2 V, and a lithium ion migration energy of 0.25 eV or less, the ion-conducting material selected from the group consisting of: Cs2LiCl3; Cs3Li2Cl5; Cs3LiCl4; CsLiCl2; Li2B3O4F3; Li3AlF6; Li3ScCl6; Li3ScF6; Li3YF6; Li9Mg3P40O16F3; LiBF4; LiThF5; Na3Li3Al2F12; and NaLi2AlF6.  
Copending application claim 1, recites a lithium battery, comprising: an anode comprising lithium; an electrolyte; and a cathode comprising cathode active material, the cathode active material comprising particles of a transition metal oxide, each particle coated in an ion-conducting material that has an electrochemical stability window against lithium of at least 2.2 V, a lowest electrochemical stability being less than 2.0 V and a highest electrochemical stability being greater than 4.2 V, the ion-conducting material selected from the group consisting of: Cs2LiCl3; Cs2LiCrF6; Cs2LiDyCl6; Cs2LiErCl6; Cs2LiGdCl6; Cs2LiLuCl6; Cs2LiNdCl6; Cs2LiPrCl6; Cs2LiScCl6; Cs2LiSmCl6; Cs2LiTbCl6; Cs2LiTmCl6; Cs2LiYCl6; Cs3Li2Cl5; Cs3LiCl4; CsLi2Cl3; CsLi3Cl4; CsLiBeF4; CsLiCl2; K10LiZr6H4O2F35; K2LiCeCl6; K2LiDyCl6; K2LiGdCl6; K2LiLaCl6; K2LiPrCl6; K2LiTbCl6; KLiDyF5; KLiErF5; KLiGdF5; KLiHoF5; KLiLuF5; KLiPH2O4F; KLiTbF5; KLiTmF5; KLiYF5; Li10Mg7Cl24; Li2B3O4F3; Li2B6O9F2; Li2BeCl4; Li2BF5; Li2CaHfF8; Li2MgCl4; Li2SiF6; Li2Ta2(OF2)3; Li2ZnCl4; Li2ZrF6; Li3AlF6; Li3ErCl6; Li3ScCl6; Li3ScF6; Li3ThF7; Li3YF6; Li4Be3P3BrO12; Li4Be3P3ClO12; Li4ZrF8; Li6ZrBeF12; Li9Mg3P4O16F3; LiAlCl4; LiB6O9F; LiBF4; LiGdCl4; LiLuF4; LiScF4; LiTaF6; LiThF5; LiYF4; LiZr5T1F22; Na3Li3Al2F12; NaLi2AlF6; NaLiBeF4; NaLiMgPO4F; Rb2LiCeCl6; Rb2LiDyCl6; Rb2LiErCl6; Rb2LiGdCl6; Rb2LiLaCl6; Rb2LiLuCl6; Rb2LiPrCl6; Rb2LiScCl6; Rb2LiTbCl6; Rb2LiYCl6; RbLi2Be2F7; RbLiCl2; and RbLiF2.
Both the instant application claim 1 and the copending application claim 1 claims a lithium battery, comprising: an anode comprising lithium; an electrolyte, and a cathode active material comprising a transition metal oxide.  In addition, both the instant application and the copending application recite an ion-conducting material that has an electrochemical stability window against lithium of at least 2.2 V, a lowest electrochemical stability being less than 2.0 V and a highest electrochemical stability being greater than 4.2 V.  Furthermore, both the instant application and copending application recite the ion-conducting material selected from the group consisting of Cs2LiCl3; Cs3Li2Cl5; Cs3LiCl4; CsLiCl2; Li2B3O4F3; Li3AlF6; Li3ScCl6; Li3ScF6; Li3YF6; Li9Mg3P40O16F3; LiBF4; LiThF5; Na3Li3Al2F12; and NaLi2AlF6.
However, the instant application states a cathode composite layer and the copending application states a cathode.  Furthermore, the copending application specifically recites that the cathode active material comprises particles of a transition metal oxide, whereas the instant application broadly recites a transition metal oxide.  Moreover, the copending application specifically recites each particle coated in an ion-conducting material, whereas the instant specification broadly recites an ion-conducting material.
Mun discloses a lithium battery containing an electrode active material (Title, Abstract) that includes a core (i.e., transition metal oxide) and a coating layer on said core that includes a composite metal halide with a formula of AaMeXb such as Li3AlF6 ([0028]-[0029]), whereby the composite metal halide may have conductivity with respect to lithium ions ([0026]).  Mun further discloses a positive electrode active material containing Li1.1Ni0.35Mn0.41Co0.14O2 (i.e., transition metal oxide) ([0080]), whereby the positive electrode active material is mixed with PVDF (i.e., binder) and carbon conducting agent (i.e., acetylene black) ([0080], [0097]) and directly coated on an aluminum current collector and dried upon which a layer is formed ([0053]), whereby the ion-conducting material is Li3AlF6.  Mun further discloses the transition metal oxide Li1.1Ni0.35Mn0.41Co0.14O2 has an average particle diameter of about 15 µm ([0094]).    
Therefore, it would have been obvious to one having ordinary skill in the art to have modified the copending claim 1 such that the cathode in the copending application further forms a film/layer as disclosed by Mun to be utilized in a lithium battery.  Since the instant application broadly recites transition metal oxide, this therefore at least includes the specific recitation of the particles of a transition metal oxide as claimed in the copending application.  Moreover, the copending application specifically recites each particle coated in an ion-conducting material, whereas the instant specification broadly recites an ion-conducting material.  Since the instant application broadly recites an ion-conducting material, this at least includes, for example, a coating, mixture, etc. of said ion-conducting material with the cathode active material transition metal oxide.
Claim 2 that is dependent on claim 1 of the instant application is identical to copending application claim 3 that is dependent on claim 1.  
Claim 3 that is dependent on claim 1 of the instant application is identical to copending application claim 2 that is dependent on claim 1.  
Claim 6 of the instant application further recites the lithium battery of claim 1 as discussed above, wherein the electrochemical stability window against lithium of the ion-conducting material is at least 2.8 V and the highest electrochemical stability is greater than 4.8 V, the ion-conducting material selected from the group consisting of: Li3AlF6; Li3ScF6; Li3YF6; LiBF4; LiThF5; Na3Li3Al2F12; and NaLi2AlF6.  
Claim 4 of copending application further recites the lithium battery of claim 1 as discussed above, wherein the electrochemical stability window against lithium of the ion-conducting material is at least 2.8 V and the highest electrochemical stability is greater than 4.8 V, the ion-conducting material selected from the group consisting of: Cs2LiCrF6; Cs2LiLuCl6; CsLiBeF4; KLiDyF5; KLiErF5; KLiGdF5; KLiHoF5; KLiLuF5; KLiTbF5; KLiTmF5; KLiYF5; Li2BF5; Li2CaHfF8; Li2SiF6; Li2ZrF6; Li2Ta2(OF2)3; Li3A1F6; Li3ScF6; Li3YF6; Li3ThF7; Li4ZrF8; Li6ZrBeF12; LiB6O9F; LiBF4; LiLuF4; LiScF4; LiYF4; LiThF5; LiTaF6; LiZr5TlF22; Na3Li3Al2F12; NaLi2A1F6; NaLiBeF4; RbLi2Be2F7; and RbLiF2.
Both the instant application claim 6 and the copending application claim 4 recite an ion-conducting material that has an electrochemical stability window against lithium of the ion-conducting material is at least 2.8 V and the highest electrochemical stability is greater than 4.8 V.  Furthermore, both the instant application and copending application recite the ion-conducting material selected from the group consisting of: Li3AlF6; Li3ScF6; Li3YF6; LiBF4; LiThF5; Na3Li3Al2F12; and NaLi2AlF6.  Therefore, the copending application claim 4 includes in its entirety all the limitations set forth in the instant application claim 6.
Claim 7 which is dependent on claims 1 and 6 in the instant application is identical to copending application claim 6 that is dependent on claims 1 and 4.  
Claim 8 which is dependent on claims 1 and 6 in the instant application, is identical to copending application claim 5 that is dependent on claims 1 and 4. 
Claim 10 of the instant application recites a composite cathode for a lithium battery, comprising: cathode active material comprising a transition metal oxide; and an ion-conducting material having an electrochemical stability window against lithium of at least 2.2 V, a lowest electrochemical stability being less than 2.0 V and a highest electrochemical stability being greater than 4.2 V, the ion-conducting material selected from one or more of: Cs2LiCl3; Cs3Li2Cl5; Cs3LiCl4; CsLiCl2; Li2B3O4F3; Li3AlF6; Li3ScCl6; Li3ScF6; Li3YF6; Li9Mg3P4O16F3; LiBF4; LiThF5; Na3Li3Al2F12; and NaLi2AlF6.
Claim 11 of the copending application recites cathode for a lithium battery, comprising: active cathode material particles; and a coating on the active cathode material particles, wherein the coating comprises an ion- conducting material, the ion-conducting material having an electrochemical stability window against lithium of at least 2.2 V, a lowest electrochemical stability being less than 2.0 V and a highest electrochemical stability being greater than 4.2 V, the ion-conducting material comprising one or more of : Cs2LiCl3; Cs2LiCrF6; Cs2LiDyCl6; Cs2LiErCl6; Cs2LiGdCl6; Cs2LiLuCl6; Cs2LiNdCl6; Cs2LiPrCl6; Cs2LiScCl6; Cs2LiSmCl6; Cs2LiTbCl6; Cs2LiTmCl6; Cs2LiYCl6; Cs3Li2Cl5; Cs3LiCl4; CsLi2Cl3; CsLi3Cl4; CsLiBeF4; CsLiCl2; K10LiZr6H4O2F35; K2LiCeCl6; K2LiDyCl6; K2LiGdCl6; K2LiLaCl6; K2LiPrCl6; K2LiTbCl6; KLiDyF5; KLiErF5; KLiGdF5; KLiHoF5; KLiLuF5; KLiPH2O4F; KLiTbF5; KLiTmF5; KLiYF5; Li10Mg7Cl24; Li2B3O4F3; Li2B6O9F2; Li2BeCl4; Li2BF5; Li2CaHfF8; Li2MgCl4; Li2SiF6; Li2Ta2(OF2)3; Li2ZnCl4; Li2ZrF6; Li3AlF6; Li3ErCl6; Li3ScCl6; Li3ScF6; Li3ThF7; Li3YF6; Li4Be3P3BrO12; Li4Be3P3ClO12; Li4ZrF8; Li6ZrBeF12; Li9Mg3P4O16F3; LiAlCl4; LiB6O9F; LiBF4; LiGdCl4; LiLuF4; LiScF4; LiTaF6; LiThF5; LiYF4; LiZrT1F22; Na3Li3Al2F12; NaLi2AlF6; NaLiBeF4; NaLiMgPO4F; Rb2LiCeCl6; Rb2LiDyCl6; Rb2LiErCl6; Rb2LiGdCl6; Rb2LiLaCl6; Rb2LiLuCl6; Rb2LiPrCl6; Rb2LiScCl6; Rb2LiTbCl6; Rb2LiYCl6; RbLi2Be2F7; RbLiCl2; and RbLiF2.
Both the instant application claim 10 and the copending application claim 11 claims a lithium battery, comprising: a cathode active material and an ion-conducting material that has an electrochemical stability window against lithium of at least 2.2 V, a lowest electrochemical stability being less than 2.0 V and a highest electrochemical stability being greater than 4.2 V.  Furthermore, both the instant application and copending application recite the ion-conducting material selected from the group consisting of Cs2LiCl3; Cs3Li2Cl5; Cs3LiCl4; CsLiCl2; Li2B3O4F3; Li3AlF6; Li3ScCl6; Li3ScF6; Li3YF6; Li9Mg3P4O16F3; LiBF4; LiThF5; Na3Li3Al2F12; and NaLi2AlF6.  
However, instant application claim 10 recites a composite cathode, whereas copending claim 11 recites a cathode.  Moreover, instant application claim 10 recites cathode active material comprising a transition metal oxide, whereas copending claim 11 does not recite a transition metal oxide.  Furthermore, copending claim 11 recites a coating on the active cathode material particles, wherein the coating comprises an ion-conducting material.
Since both the instant application claim 10 and copending application claim 11 recite that the cathode or cathode composite comprise more than one more material (e.g., cathode active material and an ion-conducting material), the copending application cathode is at least a composite cathode as in instant application claim 10.  Furthermore, since claim 12 of the copending application further limits the active cathode material particles of copending claim 11 to comprise a transition metal oxide, therefore the combination of claims 11 and 12 in copending application are the same as that broadly recited in instant application claim 10, whereby the broad recitation of the cathode active material comprising a transition metal oxide and an ion-conducting material at least encompasses a mixture, coating, etc. of the ion-conducting material with the cathode active material particles. 
Claim 11 which is dependent on claim 10 in the instant application, is identical to copending application claim 13 that is dependent on claims 11 and 12. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  The Examiner notes that the copending application has been allowed, and once the patent is issued the double patenting rejection will no longer be provisional.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PATRICK MCCLURE whose telephone number is (571)272-2742. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.M./Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723